TRESPASS, for assault and battery. The dividing line between the premises of adjoining owners was in dispute. The plaintiff, at the request of one of the owners, leaned against the fence erected by him upon the strip of land in dispute, one arm resting upon one of the rails, for the purpose of preventing its removal by the defendants. It being found that one of the defendants, with the approval of the others, in attempting the removal of the fence, injured the plaintiff by a want of due care in striking the rail against which she was leaning, the plaintiff recovered judgment.
CHASE, J., did not sit: the others concurred.